Citation Nr: 0600463	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
osteoarthritis of the right fifth metacarpal.  

2.  Entitlement to a higher initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
assigned a 20 percent evaluation.

3.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the cervical spine, currently 
assigned a 10 percent evaluation.

4.  Entitlement to a higher initial evaluation for left knee 
arthritis, currently assigned a 20 percent evaluation.

5.  Entitlement to a higher initial evaluation for left knee 
instability, currently assigned a 10 percent evaluation.

6.  Entitlement to a compensable initial evaluation for right 
knee arthritis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2001, which granted service connection for the 
disabilities listed above; the veteran disagreed with the 
assigned ratings.  In the course of the appeal, in a July 
2003 rating decision, the ratings for two of the 
disabilities-degenerative disc disease of the lumbar spine, 
and left knee arthritis-were each increased from 10 to 20 
percent.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
In January 2005, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).

On his substantive appeal, the veteran indicated that he 
thought that his noncompensable postoperative right wrist 
injury and gastroesophageal reflux disease (GERD), rated 10 
percent disabling, had been omitted from his award.  He feels 
that with those added, his combined rating should be higher, 
70 or 80 percent.  However, these disabilities were in fact 
included in the combined service-connected disability rating.  
Disability ratings are not added, but combined using a 
formula designed to take remaining effectiveness into 
account, which is applied by using the combined ratings table 
set forth in 38 C.F.R. § 4.25.  

It was unclear from the statement included in the substantive 
appeal whether the veteran wished to claim a higher rating 
for his right wrist condition; this matter is REFERRED to the 
RO for clarification.  

At his hearing and in written statements, the veteran raised 
the issues of service connection for hypertension, service 
connection for post-traumatic stress disorder (PTSD), 
secondary service connection for a mood disorder, and 
secondary service connection for sexual dysfunction.  These 
matters are also REFERRED to the RO for initial development 
and consideration.  

For reasons expressed below, the issues of higher ratings for 
left knee arthritis, left knee instability, degenerative disc 
disease of the lumbar spine, and degenerative changes of the 
cervical spine,  are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, 
osteoarthritis of the right fifth metacarpal has been 
manifested by pain with limitation of motion, but with range 
of motion to within 1 inch of the medial transverse crease of 
the palm, without multiple joint involvement, limitation of 
motion of other digits, or interference with overall function 
of the hand.  

2.  Since the effective date of service connection, arthritis 
of the right knee has been manifested by some pain on motion, 
with X-ray evidence of degenerative changes.  

3.  Since the effective date of service connection, neither 
the right fifth finger disability nor the right knee 
disability has presented an exceptional or unusual disability 
picture that markedly interferes with employment so as to 
render impractical the application of the regular schedular 
standards.   


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for a compensable rating for osteoarthritis of the 
right fifth metacarpal have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Code 5010 (2005).  

2.  Since the effective date of service connection, the 
criteria for a 10 percent disability rating, but no higher, 
have been met for degenerative joint disease of the right 
knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in January 2005; 
service medical records; VA examination reports dated in 
April 2001 and July 2003; and VA, military, and private 
medical records dated from October 2001 to November 2005.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the appellant's claims.  


Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Since the 
ratings with respect to the finger and right knee arthritis 
disabilities are initial ratings, all of the evidence 
submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Osteoarthritis of the Right Fifth Metacarpal

The veteran contends that his right fifth finger fracture 
residuals warrant a compensable rating.  He states that he 
has pain in the little finger, especially when trying to 
write or type.  

The veteran's little finger disability has been evaluated 
under diagnostic code 5010, pertaining to traumatic 
arthritis.  However, a compensable rating based on limitation 
of motion with arthritis requires multiple involvements of 
the interphalangeal, metacarpal, and carpal joints.  See 
38 C.F.R. § 4.45 (2005).  

The rating schedule does not provide for a compensable rating 
for limitation of motion, or even ankylosis, of the little 
finger alone.  38 C.F.R. § 4.71a, Codes 5227, 5230 (2005).  
The VA examinations in April 2001 and July 2003 did not 
disclose any involvement of other digits.  The veteran is 
able to grasp, pick up items, and touch the medial transverse 
crease of the palm.  The only abnormality on examination was 
an inability to make a completely tight fist, shown in April 
2001.  Thus, the veteran's little finger disability has not 
been shown to result in limitation of motion of other digits, 
or interfere with overall function of the hand.  See 
38 C.F.R. § 4.71a, Code 5227, Note.  Additionally, he has 
significant function remaining, and would not be as well 
served by amputation.  See 38 C.F.R. § 4.71a Code 5156 
(2005).  

The rating schedule for evaluating finger disabilities 
changed during the pendency of this appeal.  Either the old 
or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000; 65 Fed. Reg. 33422 (2000).  


The new criteria have been discussed above.  The old criteria 
provide that extremely unfavorable ankylosis of a single 
digit may be rated as an amputation.  38 C.F.R. § 4.71a, Code 
5227, Note.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), 
citing Dorland's Illustrated Medical Dictionary, 91 (27th ed. 
1988).  The veteran does not have ankylosis, favorable or 
unfavorable, and a compensable rating under this diagnostic 
code is not warranted.  Moreover, the April 2001 examination 
disclosed the veteran was able to reach within one centimeter 
of the transverse fold, and limitation of motion of less than 
one inch (2.5 centimeters) is not considered disabling under 
the old criteria.  

Thus, a compensable rating is not warranted under either the 
new or old criteria.  Moreover, because limitation of motion 
for the little finger is not compensable under the Rating 
Schedule, weakened movement, excess fatigability, 
incoordination, or other functional loss, due to pain, are 
not for application.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

The veteran contends that his right metacarpal fracture 
residuals impair his ability to work, because of the pain he 
suffers with writing and typing.  As noted above, in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The medical evidence does not show any hospitalization or 
treatment of his right little finger, nor has he stated that 
he has had to miss work.  Strength and dexterity were noted 
to be good on the July 2003 VA examination.  Thus, the 
evidence does not present an exceptional or unusual 
disability picture that markedly interferes with employment 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board concludes that the 
veteran is adequately compensated by application of regular 
schedular standards and that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

Further, there are no distinct periods of time, since the 
effective date of service connection, during which 
osteoarthritis of the right fifth metacarpal would warrant a 
compensable rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The preponderance of the evidence is against a 
compensable rating; therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right knee arthritis

The veteran is service-connected for right knee arthritis, 
rated noncompensably disabling.  He states that he suffers 
from chronic pain in the knee.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003 (degenerative arthritis) and DC 5010 (traumatic 
arthritis).  

On the VA examination in April 2001, X-rays disclosed early 
degenerative joint disease in the right knee.  Subsequent X-
rays in June 2003 showed the right knee to be normal.  The VA 
examination in July 2003 likewise reported that X-rays of the 
right knee were normal.  However, X-rays of both knees in 
December 2004 showed small osteophytes in both knees.  Thus, 
the Board finds that arthritis is established by X-rays 
findings.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). 

The VA examination in June 2003 disclosed range of motion in 
the right knee from 0 to 135 degrees.  Normal range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  Thus, although 
slightly less than normal, the range of motion did not begin 
to approach the limitation of motion contemplated for a 
compensable rating based on limitation of flexion.  Extension 
was normal, and there is no other evidence indicating more 
significant limitation of motion is present in the right 
knee.    

When arthritis is present, accompanied by some limitation of 
motion, but the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  
Any functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

The July 2003 examination disclosed very slight limitation of 
motion due to pain. This is consistent with the other medical 
evidence of record.  Therefore, painful motion has clearly 
been established, as has arthritis of the left knee.  See 
38 C.F.R. § 4.59.  As noted above, the medical evidence of 
record does not document right knee motion limited to a 
degree warranting assignment of a compensable rating pursuant 
to Diagnostic Code 5260 or 5261. However, a rating for 
arthritis can also be assigned based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991). The veteran testified 
at his hearing regarding the constant pain in the right knee.  
Thus, it is the Board's judgment that the disability picture 
more nearly approximates the pain on motion required for a 10 
percent rating, and, hence, a 10 percent rating is warranted 
for degenerative joint disease of the right knee.  38 C.F.R. 
§ 4.7.  

The Board notes that no other symptoms referable to the right 
knee are either clinically shown or contended.  Thus, a 
higher or separate rating is not warranted.  See 38 C.F.R. § 
4.71a, Codes 5256-5263 (2005).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2005).  The veteran 
contends that both his knee disabilities cause problems with 
mobility, affecting his job performance.  However, the rating 
schedule is not inadequate, as there are higher ratings 
provided for knee arthritis.  In addition, there is no 
medical evidence that the veteran's right knee disability has 
caused marked interference with employment, or necessitated 
any periods of hospitalization.  In this regard, the medical 
evidence shows treatment for his left knee disability, and 
his right knee is rarely mentioned.  Thus, the evidence does 
not present an exceptional or unusual disability picture that 
markedly interferes with employment as to render impractical 
the application of the regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that referral for extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.

Further, there are no distinct periods of time, since the 
effective date of service connection, during which 
degenerative joint disease of the right knee would warrant a 
different rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this regard, although not shown in the interim, 
degenerative changes were shown on X-rays in both April 2001 
and December 2004.  Although degenerative joint disease is 
slight, he has satisfactory evidence of painful motion, 
warranting a 10 percent rating under DC 5010, but no higher.  
Thus, a 10 percent rating is granted for the period since the 
effective date of service connection.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in March 2001 and June 2003.  
Those letters advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  

The May 2001 letter was prior to the original grant of 
service connection, and, therefore, did not provide notice of 
evidence necessary to substantiate the higher rating claims.  
However, VA is not required to provide separate 38 U.S.C.A. 
§ 5103(a) notice with regard to "downstream" issues, where 
the notice was provided in connection with the original 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 
25180 (2004); Grantham v. Brown, 114 F .3d 1156 (1997).  
Nevertheless, the veteran was subsequently provided notice as 
to the higher rating issues in the June 2003 letter.  

The RO's 2001 and 2003 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the July 2003 statement of the case, and he 
was otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letters, the 
rating decision on appeal, the statement of the case, and the 
hearing testimony, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records, 
as well as private medical records identified and/or 
submitted by the veteran.  He has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  He was provided 
appropriate VA examinations in 2001 (shortly before discharge 
from service) and in 2003. Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected right fifth finger or right knee 
disorders since he was last examined.  The veteran has not 
reported receiving any recent treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

A compensable rating for osteoarthritis of the right fifth 
metacarpal is denied.

A 10 percent rating for degenerative joint disease of the 
right knee is granted, effective September 1, 2001, subject 
to regulations governing the payment of monetary benefits.


REMAND

With respect to the remaining issues, additional development 
is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  First, the veteran is in receipt of a 20 percent 
rating for arthritis of the left knee, and a 10 percent 
rating for instability of the left knee.  The most recent VA 
examination, in June 2003, disclosed mild instability.  
However, a VA orthopedic clinic consult in January 2005 noted 
anterior cruciate ligament (ACL), lateral cruciate ligament 
(LCL), and medial cruciate ligament (MCL) instability, and 
the diagnosis was moderate arthritis with complex 
instability, status post multiple surgical procedures.  A 
follow-up note in March 2005 reported that his condition was 
essentially the same.  He was to be seen again in two months, 
but records of this treatment, if it in fact took place, are 
not of record.  In view of these factors, the follow-up 
treatment records, if any, should be obtained, and the 
veteran should be afforded an examination with current 
findings.  

Concerning the lumbar spine disability, records since the 
last examination in July 2003 show that in November 2005, the 
veteran complained of increasingly severe low back pain, with 
radiation into the buttocks and legs.  There was a question 
of complaints of bowel or bladder impairment.  The Board 
observes that at the time of the July 2003 evaluation, the 
veteran had fairly recently undergone lumbar branch 
rhizotomies to control pain.  Despite his complaints, the 
record does not show a recent neurological evaluation.  For 
these reasons, additional examination is warranted. 

As to the cervical spine, currently, the veteran is in 
receipt of a 10 percent rating for degenerative joint disease 
of the cervical spine.  On the VA examination in April 2001, 
forward flexion was to 65 degrees and extension was to 45 
degrees.  However, on the examination in June 2003, both 
forward flexion and extension were to 25 degrees.  Since 
there were no other positive findings to account for this 
marked increase in limitation of motion, and since the 
examiner in April 2003 also concluded that there was mild 
functional loss, an examination must be afforded which 
resolves these apparent discrepancies.  In this regard, 
records do not show any treatment for the cervical spine 
disability.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  Obtain the VA records of the 
veteran's orthopedic treatment for the 
left knee, lumbar spine, and cervical 
spine conditions from May 2005 to the 
present from the VA Medical Center in 
Jackson.  Records of any X-rays, magnetic 
resonance imaging (MRI) scans, or any 
other diagnostic studies of the left 
knee, dated from January 2005 to the 
present should be obtained as well.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  

3.  After the above VA records have been 
obtained to the extent available, 
schedule the veteran for a VA orthopedic 
examination, to determine the current 
manifestations and severity of symptoms 
attributable to the veteran's service-
connected left knee disabilities, i.e., 
degenerative joint disease, and 
instability, status post multiple 
surgeries.  The entire claims folder and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

The examination should include range of 
motion studies, and commentary as to the 
presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  In addition, 
the presence (and severity) of effusion 
or episodes of "locking" should be 
reported.  

As to residuals left knee instability, 
the presence (and severity) or absence of 
instability and/or subluxation should be 
reported.  The complete rationale for all 
opinions expressed should be provided.  

4.    After the above VA records have been 
obtained to the extent available, schedule 
the veteran for VA orthopedic and 
neurological examinations to determine the 
manifestations and severity of his 
service-connected lumbar spine and 
cervical spine disabilities.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examinations.  

All necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings.  Any associated objective 
neurological abnormalities should be 
reported as well as bowel and/or 
impairment, if present.  The presence and 
frequency of recurrent attacks or 
incapacitating episodes (of such severity 
as to require bed rest prescribed by a 
physician and treatment by a physician) 
should be noted.  The presence and extent 
of any functional loss due to painful 
motion, weakened movement, excess 
fatigability, and/or incoordination should 
also be addressed.  All findings and 
conclusions should be reported in detail.  

5.  Thereafter, adjudicate the claims for 
higher ratings for left knee arthritis, 
left knee instability, and cervical spine 
degenerative joint disease, in light of 
all evidence received since the statement 
of the case.  If any claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


